Opinion by
Mr. Justice Moschzisker,
The interest of the present appellants is fully stated in Packer Est. (No. 1). All the questions here involved are based upon the assumption that the trusts under the will of Asa Packer will continue for twenty-one years after the death of Mary Packer Cummings, which occurred October 29,1912; but since we have construed the will to the contrary and decided that the trusts in question terminated upon the death of Mary Packer Cummings [See, Packer’s Est. (No. 1) ], it is not necessary to consider the various points attempted to be raised by the several assignments of error.
The appeal is dismissed; the costs to be paid by the appellants and others as ordered by the Orphans’ Court when the record is returned to it.